liJONES, Judge,
dissenting.
The majority is very comfortable with the police searching defendant’s bag after he was stopped but before determining that a burglary had occurred. The majority attempts to utilize Payne as justification. However, while the investigating officers clearly were entitled to detain this defendant for the brief period it took to conduct their investigation, and as a result thereof to articulate reasons for a further warrantless search incident to arrest, I dissent because these police officers had no constitutional authority to conduct a full search of this defendant predicated solely upon a “suspicious person” complaint.